Citation Nr: 1310470	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  07-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral foot disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO purported to deny applications to reopen previously denied claims for entitlement to service connection for headaches and bilateral foot disorders.  The Board remanded the claims, characterized as applications to reopen, in November 2011.

For the reasons stated below, however, the Board will find that the finality of the prior denial was vitiated by subsequent receipt of service records, and has therefore recharacterized the issues on appeal as entitlement to service connection.

In its November 2011 decision, the Board also remanded multiple service connection claims.  As those claims were subsequently granted by the RO, they are not before the Board on this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2001, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for bilateral foot pain and headaches.  In March 2003, the RO denied service connection for bilateral foot pain and headaches.  The Veteran was informed the decision and of her appellate and procedural rights via correspondence dated in April 2003.  The Veteran did not appeal the denial of service connection for bilateral foot pain and headaches and those decisions became final.

In August 2005, the Veteran submitted another claim for entitlement to service connection for headaches and also a claim for entitlement to service connection for a left foot condition.  In March 2006, the Veteran indicated she was claiming service connection for bilateral foot pain.  In its November 2011 remand, the Board found that the Veteran was attempting to reopen the claims for entitlement to service connection for headaches and for bilateral foot pain which were previously denied, and remanded the applications to reopen for appropriate VCAA notification pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Upon review of the claims file and consideration of recent decisions of the U.S. Court of Appeals for Veterans Claims, however, the Board finds that the finality of March 2003 decision was vitiated, for the following reasons.

In adjudicating the service connection claims in March 2003, the RO requested the Veteran's service treatment records (STRs), but they were not received, as indicated in a December 2002 letter.  The RO ultimately denied the claims.  When she submitted her April 2005 application to reopen the claims, the Veteran attached copies of her STRs.  Those STRs contained references to headaches and disorders of each foot, specifically, a December 1987 reference to right Achilles tendonitis and December 1990 reference to left foot pain.  The Board notes that the discharge from the Veteran's second period of service, from November 1989 to July 1993, was initially found to be a bar to compensation for disability due to disease or injury during that period of service, but this decision was changed by the Army Discharge Review Board in a May 2008 decision, which recharacterized the Veteran's service as general, under honorable conditions.  Thus her entire service is for consideration in determining eligibility to benefits.

At the time of the August 2005 and March 2006 claims, 38 C.F.R. § 3.156(c) provided that where new and material evidence was received consisting of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This regulation was amended effective October 6, 2006, but the amendments do not apply retroactively.  Cline v. Shinseki, 26 Vet. App. 618 (2012).  The March 2003 denial was based on lack of evidence of headaches and their relationship to service and lack of evidence of foot pain as well as the fact that they occurred after the Veteran's then single period of honorable service.  The STRs in this case were new and material because they contained evidence of headaches and foot symptoms in service and therefore related to the basis for the prior denial.  38 C.F.R. § 3.156(a) (defining new and material evidence as evidence relating to an unestablished fact necessary to substantiate the claim).

As new and material evidence consisting of service records were received after the March 2003 decision became final, that decision must be reconsidered by the adjudicating agency of original jurisdiction, i.e., the RO.  38 C.F.R. § 3.156(c) (2006).  In its March 2006 decision, the RO found that the claims must be denied because the evidence was not new and material.  The September 2007 statement of the case was not as clear as to the basis of the denial.  Given, however, that the regulation specifically indicated that the RO must reconsider its final decision, a remand is warranted for such consideration.  In addition, the physical and virtual VA claims file contain evidence of persistent or recurrent headaches and foot pain that may be associated with the headaches and foot pain in service and the Board therefore finds that VA examinations are warranted as to the nature and etiology of the Veteran's headaches and any disability of either foot. 

Accordingly, the claims for entitlement to service connection for headaches and bilateral foot disabilities are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of her headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current headaches are related to headaches or anything else in service. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination as to the etiology of any current disability of either foot.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current disabilities of either foot.  Then, as to each such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to foot symptoms or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

3.  After the above development has been completed, adjudicate the claims for entitlement to service connection for headaches and bilateral foot disability under the provisions of 38 C.F.R. § 3.156(c) prior to amendment.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


